



COURT OF APPEAL FOR ONTARIO

CITATION: Dish Network L.L.C. v. Shava IPTV Network LLC, 2019
    ONCA 266

DATE: 20190405

DOCKET: C65831

Doherty, Pepall and Trotter JJ.A.

BETWEEN

Dish Network L.L.C., Al Jazeera Media Network,
    Asia TV USA Ltd., B4U U.S. Inc., Geo USA LLC, MBC FZ LLC, MSM Asia Ltd.,
    Soundview Broadcasting LLC, Soundview ATN LLC, Star India Private Ltd., and
    Viacom18 Media Private Limited

Plaintiffs (Respondents)

and

Shava IPTV Network LLC,
Imran Butt and Naeem Butt
, Individually and Together
    Doing Business as Shava TV, CRES IPTV, IRAA Enterprises and Maple Electronics

Defendants (Appellants)

Charles Wagman, for the appellants

Ira Nishisato and A. Thomassen, for the respondents

Heard: April 2, 2019

On appeal from the judgment of Justice Pattillo of the
    Superior Court of Justice, dated August 1, 2018.

APPEAL BOOK ENDORSEMENT

[1]

The appellants have been served per the terms of the order with the
    order of Tulloch J.A., dated March 29, 2019.

[2]

Neither attended today. The appeal is scheduled to proceed.

[3]

The appellant, Imran Butt, has declared bankruptcy, but Penny J. has
    lifted the stay as it relates to this appeal.

[4]

The respondents want this appeal disposed of as soon as possible. As
    matters presently stand, it seems unlikely that the appeal will be pursued (the
    other appellant has left the jurisdiction). We direct the following.

[5]

The appeal is to be listed for Thursday, May 16, 2019. On that date, the
    respondents may, if so advised, move to dismiss the appeal for non-compliance
    with the order of Tulloch J.A.

[6]

If either or both of the appellants comply with the order of Tulloch
    J.A. and do not want to proceed with the appeal on May 16, 2019, they must
    arrange for a conference call with Pepall J.A. to discuss how the matter should
    proceed.

[7]

The appellants must understand that any attempt to seek an adjournment
    on May 16 without having brought the matter forward by way of the conference
    call will, in all likelihood, fail.

[8]

This endorsement should be served on the appellants as per the terms
    provided for in the order of Tulloch J.A.


